UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1829


In re: LARRY COCHRAN,

                    Petitioner.


                On Petition for Writ of Mandamus. (1:21-cv-00220-JKB)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Cochran, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Cochran petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court denied Cochran’s § 2241 petition on August 3, 2021. Accordingly, because

the district court has recently decided Cochran’s case, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2